Order entered February 11, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01388-CV

                                 TARSHA HARDY, Appellant

                                                V.

        COMMUNICATION WORKERS OF AMERICA, INC., ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-04027

                                            ORDER
       Before the Court is appellant’s February 5, 2020 second motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to March 10, 2020.

We caution appellant that further requests for extension will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE